Filing Date: 10/29/2019
Claimed Priority Date: 8/13/2019 (US 62/885,882)
Applicants: Lee et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the amendment filed on 3/15/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for a rejection as subject to pre-AIA  instead will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Amendment Status
The amendment filed on 3/15/2022 in reply to the Office action in paper no. 10, mailed on 12/15/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1-4, 6-8, 10 and 21-32.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 10 and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Takaya (US 2018/0175149) in view of Sugi (US 2008/0258211).

Regarding claims 1, 26 and 28, Takaya (see, e.g., fig. 18) shows most aspects of the instant invention including a power semiconductor device comprising:
A substrate 12 having a body region 26b and a drift layer 28
First and second trenches 34 formed in the substrate
A first conductive material 40 provided within the first trench over a first gate dielectric structure 38
A second conductive material 40 provided within the second trench over a second gate dielectric structure 38
wherein the drift layer 28 is disposed in the substrate 12 and continuously extends along a line from the sidewall of the first trench 34 to a sidewall of the second trench 34.
Takaya, however, fails to show the first gate dielectric structure 38 including first and second gate insulation layers.
e.g., fig. 1), in a similar power device to Takaya, shows a first gate dielectric structure including:
A first gate insulation layer 26 having a first dielectric constant
A second gate insulation layer 35 having a second dielectric constant different from the first
The first gate insulation layer 26 is provided over a sidewall of a first trench 28
The second gate insulation layer 35 has a lower portion provided over a bottom of the first trench and under the first gate insulation layer 26
The second gate insulation layer 35 includes a side portion that wraps a bottom of the first conductive material 27 in the first trench and is below the first gate insulation layer 26 and above the lower portion
The side portion is configured to reduce electric field buildup at the bottom corner during the device operation (see, e.g., par. 0088)
The lower portion of the second gate insulation layer 35 has a thickness at least two times greater than a height of the side portion
Sugi teaches that using said gate dielectric structure the withstand voltage improves and the on-resistance is reduced (see, e.g., par. 0102).
Accordingly, it would have been obvious at the time of filing the invention to one ordinary skill in the art to use the gate dielectric structure of Sugi in the power device of Takaya to improve its withstand voltage and reduce its on-resistance.
Regarding claims 2, 6,  27 and 31, Takaya (see, e.g., par. 0040) teaches that the substrate is made out of silicon carbide (SiC).
Regarding claim 3, Sugi shows that:
26 includes silicon oxide (see, e.g., pars. 0122-0123)
The second gate insulation layer 35 includes dielectric material having a dielectric constant higher than that of silicon oxide (see, e.g., par. 0087)
Regarding claim 4, Sugi (see, e.g., par. 0087) teaches that the second gate insulation layer 35 includes silicon nitride or aluminum nitride.
Regarding claim 6, Sugi (see, e.g., fig. 1) shows that the first gate insulation layer 26 extends below the body region 22 and into the drift layer 21.
Regarding claim 7, Sugi shows that:
The first gate insulation layer 26 includes silicon oxide (see, e.g., pars. 0122-0123)
The second gate insulation layer 35 includes dielectric material having a dielectric constant higher than that of silicon oxide (see, e.g., par. 0087)
The second gate insulation layer 35 is configured to reduce the electric field buildup in the trench during an operation of the device (see, e.g., pars. 0088, 0093 and 0102)
Regarding claim 8, Sugi (see, e.g., fig. 1) shows that the second gate insulation layer 35 includes a lower portion, and that the side portion extends from the lower portion to the first gate insulation layer 26.
Regarding claims 10, 21 and 32, Takaya (see, e.g., fig. 18) shows  a compensation region 32 below the trench in the drift layer 28, the region having a conductivity opposite to that of the drift layer. 
Regarding claim 22, Sugi (see, e.g., fig. 1) shows that the first gate insulation layer 26 wraps a portion of a side surface of the conductive material 27.
e.g., fig. 1) shows that the second gate insulation layer 35 is provided under a bottom surface of the first gate insulation layer 26.
Regarding claim 24, Sugi (see, e.g., fig. 1) shows that the second gate insulation layer 35 further includes a lower portion provided over the bottom of the trench 28, and that the side portion extends from an upper surface of the lower portion to a bottom surface of the first gate insulation layer 26.
Regarding claim 25, Sugi (see, e.g., fig. 1) shows that the lower portion of the second gate insulation layer 35 has a thickness greater than a height of the side portion of the second gate insulation layer.
Regarding claim 29, Sugi (see, e.g., fig. 1) shows that the side portion of the second gate insulation layer 35 is disposed around a bottom of the conductive material 27 in the trench 28.
Regarding claim 30, Sugi (see, e.g., fig. 47) shows that:
The trench 28 is a first trench
The gate dielectric structure is a first gate dielectric structure
The conductive material 27 is a first conductive material
A second trench 28 is disposed in the substrate and includes a second gate dielectric structure and a second conductive material 27
The drift layer 21 is disposed in the substrate and continuously extends along a line between the first and second trenches 28
Regarding claim 31, Sugi (see, e.g., fig. 1) also shows that the first gate insulation layer 26 extends below the body region 22 and into the drift layer 21.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        							
MDP/mdp
March 26, 2022